Citation Nr: 0105820	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1943 to February 1944, and who died 
in September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The appellant asserts that she is unable to leave her home 
without assistance.  When she submitted her claim in May 1999 
she submitted a private examination report indicating that 
she walks with a cane for a knee replacement and occasionally 
uses a walker.  The report lists the question of whether the 
appellant would be able to walk in and out of her home 
unassisted, but the examiner did not answer this question.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
and her representative and inform them 
that the private medical report, 
submitted in May 1999, did not respond to 
the question of whether the appellant 
could walk in and out of her home 
unassisted.  They should be informed that 
they should provide competent medical 
evidence indicating that the appellant is 
permanently housebound because of being 
substantially confined to her home or 
immediate premises by reason of 
disability or disabilities which are 
reasonably certain to continue throughout 
the appellant's lifetime or competent 
medical evidence reflecting that the 
appellant meets the criteria, as set 
forth in the November 1999 statement of 
the case, indicating that she requires 
aid and attendance of another person.

2.  Then, after insuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



